Citation Nr: 1703510	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) for the period of time prior to May 8, 2014.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  The appellant is the son of the Veteran who has properly substituted upon the death of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability rating effective March 31, 2004.  The Veteran disagreed with the initial disability rating assigned and the present appeal ensued.  

Ultimately, as a result of multiple adjudicative actions during the appeal, a 70 percent disability rating was assigned for PTSD for the period of time prior to May 8, 2014, and a 100 percent schedular rating was assigned for the period of time thereafter.  The September 2015 Board decision remanded the issue of entitlement to TDIU for the period of time prior to May 8, 2014 because it was raised in the record.  See, Rice v. Shinseki 22 Vet. App. 447, 453-454 (2009).  

The Veteran died in November 2015, and the Veteran's son has substituted to continue the appeal with respect to the remaining issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference at the RO, and a transcript of that hearing is included in the claims file.  

The current appellant has substituted upon the death of the Veteran and has requested to testify at a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

The RO must schedule the Appellant for a videoconference hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

